                         Case 2:18-cv-00233-APG-DJA Document 75 Filed 10/15/20 Page 1 of 2




                     1   Paul T. Trimmer
                         Nevada State Bar No. 9291
                     2   JACKSON LEWIS, P.C.
                         300 S. Fourth Street, Suite 900
                     3   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     4   Email: trimmerp@jacksonlewis.com

                     5   Veronica T. von Grabow
                         Admitted pro hac vice
                     6   950 17th Street, Suite 2600
                         Denver, CO 80202
                     7   Tel: (303) 225-2419
                         Email: veronica.vongrabow@jacksonlewis.com
                     8
                         Attorney for Defendants
                     9   Customer Connexx, LLC and ARCA, Inc.

                10
                11                                     UNITED STATES DISTRICT COURT

                12                                          DISTRICT OF NEVADA

                13        CARIENE CADENA and ANDREW                           Case No. 2:18-cv-00233-APG-DJA
                          GONZALES, on behalf of themselves
                14        and all others similarly situated                   UNOPPOSED MOTION TO EXTEND
                                                                              BRIEFING SCHEDULE FOR
                15                       Plaintiffs,                          PLAINTIFFS’ APPLICATION FOR
                                                                              WRIT OF ATTACHMENT
                16               vs.
                                                                              (First Request)
                17        CUSTOMER CONNEXX LLC; ARCA,
                          INC.; and DOES 1 through 50, inclusive,
                18
                19                       Defendants.

                20
                                Defendants CUSTOMER CONNEXX LLC and ARCA, INC., by and through their counsel
                21
                         of record, JACKSON LEWIS P.C., hereby submit the below unopposed motion to extend the time
                22
                         for Defendants to respond to Plaintiffs’ Application for Writ of Attachment (“Plaintiff’s
                23
                         Application”), and corresponding briefing schedule, as set forth below.
                24
                                1.      Given scheduling conflicts by defense counsel and the need to perform potentially
                25
                         extensive investigation and analysis regarding the arguments raised in Plaintiffs’ Application, the
                26
                         parties have agreed to extend the remaining briefing schedule on Plaintiff’s Application.
                27
                28

Jackson Lewis P.C.
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 75 Filed 10/15/20 Page 2 of 2




                     1          2.      Defendants request an extension of the deadline to file its Opposition to Plaintiffs’

                     2   Application by one week through October 30, 2020.

                     3          3.      Defendants conferred with Plaintiffs’ counsel on October 14-15, 2020, and

                     4   Plaintiffs’ do not oppose the requested extension.

                     5          4.      This request is presented in good faith and not for purposes of delay.

                     6          Dated this 15th day of October, 2020.

                     7                                                  JACKSON LEWIS P.C.

                     8                                                  s/ Veronica von Grabow
                                                                        Paul T. Trimmer, Bar No. 9291
                     9                                                  300 S. Fourth Street, Suite 900
                                                                        Las Vegas, NV 891019
                10                                                      Veronica von Grabow
                                                                        admitted pro hac vice
                11
                                                                        950 17th Street, Suite 2600
                12                                                      Denver, CO 80202

                13
                14                                            ORDER

                15                                            The Motion for Extension is granted. IT IS SO ORDERED.
                16
                17
                                                              United States District Judge
                18
                                                              Dated: October 15, 2020
                19                                            4825-6227-9119, v. 1

                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                            2
    Las Vegas
